Citation Nr: 1632760	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  11-30 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 24, 2010, for the addition of the Veteran's spouse as his dependent to his award of Department of Veterans Affairs disability compensation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from February 1999 to August 2003.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted the Veteran additional benefits for his spouse, effective August 24, 2010.  

The Veteran was scheduled for an October 2013 Board hearing, but did not appear for the hearing.


FINDINGS OF FACT

1.  In a June 2006 rating decision, the Veteran was awarded service connection for posttraumatic stress disorder with an evaluation of 30 percent, effective August 12, 2003.  
 
2.  A June 30, 2006 notification letter informed the Veteran that he was being paid as a single veteran with no dependents and that before he could be paid additional benefits for his dependents he needed to send in a VA-Form 21-686c, "Declaration of Status of Dependents"; a response to this letter was not received within one year of notification. 
 
3.  On August 24, 2010, the Veteran submitted VA Form 21-0538, "Status of Dependents," providing his date and place of marriage to his dependent spouse, as well as her social security number.
 
 4.  A September 2010 administrative decision notified the Veteran that his dependent spouse was added to his award effective August 24, 2010 and payment would commence September 1, 2010, the first day of the month following the effective date assigned.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 24, 2010, for the addition of the Veteran's spouse as his dependent, have not been met.  38 U.S.C.A. §§ 1115, 5110, 5111(a) (West 2014); 38 C.F.R. §§ 3.3, 3.4, 3.31, 3.204, 3.217, 3.400, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal arises from the Veteran's disagreement with the effective date assigned following the initial award of additional VA benefits for the Veteran's dependent spouse.  Courts have held that once a claim has been granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the RO has made reasonable efforts to assist the Veteran.  The documents submitted by the Veteran have been associated with the claims file.  The Veteran has not identified any outstanding evidence that is pertinent to the claim. 

There is no indication in the record that any additional evidence, relevant to the issue being decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A September 2010 memorandum in the file from the Vocational and Rehabilitation office was scanned into VBMS, which notes that while there was evidence of the Veteran's spouse in 2006 and 2007, there was no VA-Form 686c in the records.  While the paper copy of the Vocational and Rehabilitation records has not been scanned into VBMS or sent to the Board, the Board finds that the information provided in the memorandum shows that the Veteran's Vocational and Rehabilitation file does not include a VA-Form 686c; and thus, these records are not relevant to the Veteran's claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Effective Date for Dependents

Veterans who have service-connected disabilities rated as 30 percent disabling and higher may be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  When determining the effective date for an award of additional compensation for dependents, the effective date will be the last of the following dates: (1) the date of claim; (2) the date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.401.  The earliest date that an additional award of compensation for dependents can occur is the first day of the calendar month following the month in which the award became effective. 38 C.F.R. § 3.31.

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  The Secretary has authority to prescribe the nature and extent of the proof required in order to establish a right to VA benefits.  See 38 U.S.C.A. § 501. 

Any person who applies for or is in receipt of any compensation or pension benefit under laws administered by the Secretary shall, if requested by the Secretary, furnish the Secretary with the social security number of any dependent or beneficiary on whose behalf, or based upon whom, such person applies for or is in receipt of such benefit.  A person is not required to furnish the Secretary with a social security number for any person to whom a social security number has not been assigned. 38 U.S.C.A. § 5101(c)(1).

If a claimant's application for a benefit under the laws administered by the Secretary is incomplete, the Secretary shall notify the claimant and the claimant's representative, if any, of the information necessary to complete the application. 
38 U.S.C.A. § 5102(b).  If information that a claimant and the claimant's representative, if any, are notified under subsection (b) is necessary to complete an application is not received by the Secretary within one year from the date such notice is sent, no benefit may be paid or furnished by reason of the claimant's application. 38 U.S.C.A. § 5102(c).  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. 38 U.S.C.A. § 5107(a). 

In Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the effective date for additional compensation for dependents shall be the same date as the rating decision giving rise to such entitlement, irrespective of any previous grant of section 1115 benefits, if proof of dependents is submitted within one year of notice of the rating action.  While the Court held that there can be "multiple rating decisions that establish entitlement to additional dependency compensation," the Court still required that proof of dependent status be submitted within one year of notice of rating action.  Id.  Dependent compensation benefits were ultimately awarded to the appellant in Sharp on the effective date of the applicable rating increase.

VA will accept, for purposes of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person. 38 U.S.C.A. § 5124; 38 C.F.R. § 3.204.

The Veteran submitted a copy of his marriage certificate that was received by VA in February 2004 noting that he had been married in December 2003.  He also noted on his February 2004 VA-Form 21-526,  "Veterans Application for Compensation or Pension," that he was married since December 2003 and included his spouse's name and birthday.

A June 2006 rating decision granted service connection for posttraumatic stress disorder and assigned a 30 percent rating, effective August 12, 2003.  As the Veteran had a combined rating of 30 percent as of August 12, 2003, he was eligible for additional compensation based on any dependents, as of that date. 

Notice provided to the Veteran concurrent with that June 2006 decision included information regarding dependents and additional benefits.  It instructed the Veteran to provide a declaration of status of dependents to warrant additional compensation.  The Veteran did not reply to this notice, nor did he submit a declaration of status of dependents within one year of the June 2006 letter. 

On August 24, 2010, the Veteran submitted a VA Form 21-686c, Declaration of Status of Dependents, along with another copy of his December 2003 marriage certificate.  In a September 2010 administrative decision, the RO added the Veteran's wife to his award effective August 24, 2010.  

The Veteran has argued that he was not aware that he was not being paid for his dependent spouse until 2010.  He noted that he had sent in the proper forms to add his wife as his dependent after their marriage in 2003, and that he felt he deserved to receive back pay dating back to the date of his marriage.  See September 2010 statement sent to Senator Robert P. Casey, Jr.

A September 2010 memorandum from a counselor at the VA Vocational Rehabilitation and Employment Division noted that as of November 2006 the Veteran had completed an initial evaluation for Chapter 31, Vocational Rehabilitation & Employment services and was found to have one dependent wife and no children.  On a March 2007 follow-up meeting the Veteran again documents that he discussed his vocational options with his wife.  On April 30, 2007, a Chapter 31 subsistence allowance award was completed in the Veteran's name and a Chapter 31 dependent screen documents that the Veteran has a dependent wife.  There was no evidence of a completed VA Form 28-686c.

After consideration of the facts of the case, the Board finds that the assignment of the effective date of August 24, 2010 for grant of additional VA compensation for the Veteran's dependent spouse was proper.  The Veteran first became eligible for dependency benefits August 12, 2003, the date his combined disability rating was not less than 30 percent.  See 38 U.S.C.A. § 1115(2); 38 C.F.R. § 3.4(b)(2).  

The Veteran contends that the effective date for the receipt of compensation for his dependent spouse should be in December 2003, the date he became eligible for the receipt of additional compensation for dependents based on the assignment of a 30 percent combined rating and the earlier submission of his marriage certificate in 2004. 

Although the Veteran had earlier submitted a copy of his marriage certificate in February 2004, he did not meet the threshold combined rating requirement in order to be entitled to additional compensation for a spouse until the June 2006 rating decision assigned a 30 percent rating, effective August 12, 2003. 38 C.F.R. § 3.4(b)(2).  The RO asked the Veteran to submit additional information in response to the June 2006 notice letter, specifically VA Form 21-686c, Declaration of Status of Dependents, but did not receive such information within one year of the date of notice.  Thus, even though December 2003 was the date of his marriage and August 12, 2003 was the effective date of the qualifying disability rating under 38 C.F.R. § 3.401(b)(3), the RO did not receive requested information from the Veteran verifying dependent status, within a year of notification of the rating action awarding the 30 percent rating, which was needed in order to award the Veteran the additional compensation. 

The Secretary has authority to prescribe the nature and extent of the proof required in order to establish a right to VA benefits, and if requested information necessary to complete an application for benefits is not received by the Secretary within one year from the date such notice, no benefit may be paid.  See 38 U.S.C.A. §§ 501, 5102(c).  At the time of the June 2006 rating decision that awarded a 30 percent rating, the RO had no verification that the Veteran's marriage was still ongoing, as indicated by a June 2006 letter noting that VA was paying the Veteran as a single veteran with no dependents.  See Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009) [the status of dependents can be "ever changing"].  Accordingly, an effective date of December 2003 is not warranted. 

In order to establish dependent status, the RO required the submission of a completed VA Form 21-686c.  The Board finds that the Veteran did not submit the requested information needed to establish entitlement to additional VA benefits for a dependent spouse until August 24, 2010, well over a year after the issuance of the June 2006 notice letter.  To the extent that the Veteran asserts that he had provided earlier proof of marriage in the form of a marriage certificate in 2004, he still did not provide the requisite documentation (VA Form 21-686c) confirming the current status of his dependent(s) at the time he was deemed eligible for additional compensation for dependents in June 2006. 

The Court in Sharp noted that there is no freestanding claim for dependency benefits; rather, the effective date for additional compensation for dependents shall be the same as the date of the rating decision giving rise to such entitlement.  Sharp, 23 Vet. App. at 276.  The Court held there could be multiple rating decisions establishing entitlement to additional dependency compensation and all that is required is that the proof of dependents be submitted within one year of the notice of rating action. Id.  When discussing its reasoning, in Sharp, the Court noted that it was mindful of the role of finality in decisions regarding additional compensation for benefits but added that the status of dependents can be ever changing.  Id.   

The Board finds that the Court's holding in Sharp is applicable to this case.  As the Board has already discussed, proof of dependent status was not received within one year of the issuance of the June 2006 rating decision, which established initial eligibility to compensation for dependents.  Thus, an earlier effective date for dependent compensation cannot be established based on the June 2006 rating action.  In August 2010, the Veteran supplied dependency information regarding his marriage on a VA Form 21-686c.  

While the Veteran indicated that he was not aware that he was being paid as a single veteran until 2010, the Veteran is presumed to have received the June 2006 letter.  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that there is a presumption of regularity that the Secretary of VA properly discharges his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  There is no evidence that the letter was returned as undeliverable.  Also, other documentation submitted by the Veteran in 2006 included the same address.  Most importantly, the June 2006 letter accompanied the above-mentioned June 2006 rating decision awarding him service connection, and the Veteran has not indicated that he never received a copy of the June 2006 rating decision. 

The Board does acknowledge that the Veteran had previously submitted a copy of his marriage certificate in February 2004, noting his marriage in December 2003, and that he noted that he was married on his February 2004 claim for disability benefits, which was ultimately granted, effective August 12, 2003, the date after his separation from service.  However, as 38 U.S.C.A. § 5110(f) specifically indicates, "[a]n award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action."  In view of the foregoing, the Veteran's claim for an effective date earlier than August 24, 2010 cannot be granted.  The payment of the award therefore correctly commenced on September 1, 2010, the first day of the month following the effective date. 38 C.F.R. § 3.31.


ORDER

Entitlement to an effective date earlier than August 24, 2010, for the addition of the Veteran's spouse as his dependent to his award of VA disability compensation, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


